In consolidated actions to recover damages for medical malpractice and wrongful death, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), dated July 27, 1992, as conditioned the granting of the defendant’s motion for consolidation upon the plaintiff serving an affidavit of merit by a physician establishing a causal connection between the alleged malpractice and the decedent’s death within 30 days.
Ordered that the order is affirmed insofar as appealed from, with costs, and the plaintiffs time to serve an affidavit is extended until 30 days after the service upon her of a copy of this decision and order with notice of entry.
The trial court did not improvidently exercise its discretion by conditioning consolidation of the plaintiffs actions for medical malpractice and wrongful death upon the plaintiffs submission of a physician’s affidavit establishing a causal connection between the alleged malpractice and the decedent’s death (see, Vastola v Maer, 48 AD2d 561, affd 39 NY2d 1019; White v Mid-Town Oil Co., 152 AD2d 692; Rubin v Grossman, 34 AD2d 680; Talmatch v Samet, 134 Misc 2d 1013). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Kruasman, JJ., concur.